Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over McComb (665256) in view of Moor (6079528), and further in view of Lopez Avila et al. (10405621) or in the alternative under 35 U.S.C. 103 as being unpatentable over  Moor ‘528 in view of McComb ‘256, and further in view of Lopez Avila ‘621.   McComb teaches an outer layer, a folding edge (at 3),  first and second flaps 2 with the first flap being connected adjacent the first portion of the outer layer; the second flap being connected adjacent the second portion of the outer laye,; the free edge of the first flap being positioned adjacent the folding edge, the free edge of the second flap being positioned adjacent the folding edge shown in fig. 2, a plurality of fasteners at 11, the folding edge laterally traversing across the outer layer, an inner surface of the outer layer being positioned opposite an outer surface of the outer layer about the outer layer a first portion of the outer layer being positioned opposite a second portion of the outer layer about the folding edge, the two flaps 2 traversing along and across the inner surface shown in fig. 5. a fixed edge of the two flaps being positioned opposite a free edge of the at least one flap, the fixed edge of the two flaps flap being hingedly connected across the inner surface, and the free edges being removably connected with the inner surface with the plurality of fasteners via fasteners 11. 
McComb meets all claimed limitations except for a) the at least one elongated fastener the at least one elongated fastener being perimetrically connected across the inner surface the first portion being removably connected with the second portion with the at least one elongated fastener the first portion and the second portion each being defined by the at least one elongated 
Moor teaches that it is known in the art to provide an elongated fastener the at least one elongated fastener being perimetrically connected across the inner surface, via portion 20/22 the first portion being removably connected with the second portion with the at least one elongated fastener 24 the first portion and the second portion each being defined by the at least one elongated fastener and the folding edge in fig. 1.  It would have been obvious to one of ordinary skill in the art to provide the elongated fastener being the zipper as taught by Moor to provide added security and keep the contents secured.
Regarding the fasteners, McComb teaches that “Any other suitable fastening means may be employes col. 2, ln. 72.  Lopez Avila teaches that it is known in the art to provide magnet as an attachment means and the use of magnets on the sides.  
FIG. 3 illustrates a zipper fastener as an example of  the fastener 316.  Other fastener types may also be possible and may include a  hook and loop fastener, a set of snaps or buttons, or a set of magnets.   Regardless of the actual fastener type, the fastener 316 may attach an outer  edge of the loading flap 318 to the second edge of the base portion 314.  The  attachment may be multi-sided.  For instance, FIG. 3 illustrates a rectangular  or square loading panel that includes four sides.  The attachment may span at  least one of the sides.  As illustrated in FIG. 3, the attachment may be along  the top, left, and bottom sides.   (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide magnets and provide the magnets on the three edges as taught by Lopez Avila to provide an alternative fastener and to provide added security by having the edges being attached on three sides. 
In the alternative, it would have been obvious to one of ordinary skill in the art to provide the first and second flaps as taught by McComb to provide additional storage and/or to provide 
Regarding claim 2, note that the zipper has two interlocking portions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the McComb or Moor rejections, as set forth above, and further in view of Wingate, III (20130037428).   McComb or Moor meets all claimed limitations except for the first and second pull tabs on the zipper.  Wingate teaches that it is known in the art to provide a fastener with first and second pull tabs on a zipper.  It would have been obvious to one of ordinary skill in the art to provide a fastener with first and second pull tabs as taught by Wingate to provide added security, i.e., enable one to lock the case using a lock.
Claims 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over the McComb or Moor rejections, as set forth above, and further in view of Olynyk(20180014615).  McComb  teaches pockets 9 on the flaps 2.  McComb or Moor meets all claimed limitations except for the pocket on the flap with elongated fastener.  Olynyk teaches that it is known in the art to provide an elongated fastener being the zipper on the pocket flap in fig. 7.  It would have been obvious to one of ordinary skill in the art to provide an elongated fastener being the zipper on the flap pockets as taught by Olynyk to provide security and/or to keep the contents secured.
Regarding claim 8-10, Olynyk teaches that it is known in the art to provide two bands at 25 being positioned adjacent each other and oriented parallel to the folding edge on the first inner surface at 20 (fig. 2).  It would have been obvious to one of ordinary skill in the art to provide the bands to provide the desired holding means for the desired contents.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the McComb or Moor rejections, as set forth above, and further in view of Tabor et al. (20180339660).  Tabor teaches that it is known in the art to provide a key holder with a flexible strap with a fixed end and a key ring being connected to the free end of the flexible strap.  It would have been obvious to one of ordinary skill in the art to provide a provide a key holder with a flexible strap with a fixed end connected to the inside of a container and a key ring being connected to the free end of the flexible strap to accommodate a key.   With respect to the strap being connected adjacent the fixed end of the at least one flap, it would have been obvious to one of ordinary skill in the art to provide the strap connected adjacent the fixed end of the at least one flap to provide the desired location for accessing the strap and the key easily.
Claims 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over the McComb or Moor rejections in paragraphs 2-5, as set forth above, and further in view of Hogan (3397706).  McComb or Moor meets all claimed limitations except for the two bands on the first inner surface and the four bands on the second surface.   Hogan teaches that it is known in the art to provide two bands at 36 being positioned adjacent each other and oriented parallel to the folding edge on the first inner surface at 34 (fig. 5) and at least four band with two bands at 30 being perpendicular with the folding edge.  It would have been obvious to one of ordinary skill in the art to provide two bands on the first inner surface and the four bands on the second surface to provide the desired holding means for the desired contents.  With respect to the four bands being perpendicular, it would have been obvious to one of ordinary skill in the art to provide four bands 30 being perpendicular to the folding edge to provide the desired orientation of the holding means.
Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McComb or Moor rejections, as set forth above, and further in view of Kosowicz (20190053593).  Kosowicz teaches that it is known in the art to provide a wrist strap comprising a flexible and a clasp 113 and the eyelet 117 (grommet).  

[0020] Each compartment may comprise varying materials for appearance or to keep contents in place.  For example, suede may be utilized to help keep keys in place, and satin or satin-type materials may be utilized to make contained necessities slide out easily.  Other materials for the compartment(s) may include canvas, nylon, leather, clear plastic, or combinations thereof.  Types of leather are varied, and one or more leather types may be used.  Additionally, the compartments may be of varying sizes, from small to large, but still smaller than the handbag in which it will be placed. 


[0021] Each compartment may also have a closure mechanism to keep contents therewithin, such closure mechanisms including zippers, buttons, magnets, Velcro.TM.  and the like. Such closure mechanisms are optional as the compartments are kept upright at all times, and the items properly secured within the compartments.  Each compartment 114 may be coupled to clip 113.  For example, each compartment may include a tab 115 and a generally circular grommet 117 at one end thereof, the grommet being capable of receiving a portion of the clip 113 to secure the two portions together.
,,,
As shown, each compartment includes a designated tab and grommet and each compartment is separately coupled to the clip 113.  The compartments may instead be attached to the loop by hooks, buttons, magnets, small loops, or combinations thereof. (with emphasis)It would have been obvious to one of ordinary skill in the art to provide a wrist strap as taught by Kosowicz to provide an alternative means for holding onto the device.

With respect to the wrist strap being removably connected to the rim and the eyelet being connected to the rim, note that Kosowicz teaches the strap at a rim portion of a device and the eyelet being connected with the rim via the tab portion 115.  It would have been obvious to one of ordinary skill in the art to provide the wrist strap as taught by Kosowicz on the rim portion of  either McComb or Moor would have been obvious to provide the desired location for attaching the wrist strap to enable one to carry the device and other personal belongings easily.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant is noted that the references of McComb (665256) in view of Moor (6079528), are both directed to portfolio containers for stationary or book holders and they are squarely in the same analogous art. It merely provide a zipper in a book holding structure like a binder.  The fasteners being magnets comprises mere equivalent fasteners in this art.   Other features are well known this art and to combine them requires only ordinary skill in the art as set forth supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733